Stevens, J.
(specially concurring). The statute (Code 1906, section 3887), á portion of which we are here called upon to construe, reads as follows:
“Dealers in Deadly Weapons. — On each person or firm dealing in pistols, dirk knives, sword canes, brass or metallic knuckles, or other deadly weapons (shotguns and rifles excepted), one hundred dollars.
*434“And which shall he in addition to all and any other taxes or privileges paid.
“On each firm or dealer selling air guns, target or Flobert rifles (and this shall apply even if the same has a license to sell merchandise, pistols or cartridges), twenty-five dollars.”
Under the last section of this statute demand was here made upon appellee company for a tax of twenty-five dollars for dealing in target rifles. It is puzzling to find the exact legislative intent from the words employed in the last section of this statute. It is certain that the first section imposes no tax whatever upon any one for dealing in shotguns and rifles. A rifle has a well-defined meaning. It is a matter of common knowledge, I take it, that prior to the enactment of the Code of 1906 what are termed as “Flobert rifles” were commonly used in shooting galleries and for innocent target practice of that kind. I am inclined to think, therefore, that the legislature meant to impose this tax on dealers in air guns,-Flobert rifles, and other smooth-bore -rifles that might be manufactured like Flobert rifles for target purposes. Under this view the statute would read, “air guns, target, that is to say, Flobert, or other like rifles.” It certainly was not the legislative purpose to tax dealers in rifles adapted to useful purposes. I take it that it is a matter of common knowledge that many twenty-two rifles serve useful purposes. The statute is one that should be strictly -construed and not enlarged by judicial interpretation. It is a matter then of no concern that Flo-bert rifles are no longer manufactured. It is possible to make use of. a thirty-two "Winchester rifle for target purposes, but the mere use of a thirty-two Winchester rifle for target purposes would not, in my judgment., subject the dealer in such a rifle to the payment of the tax here attempted to be imposed. I think the legislature was here attempting to tax dealers in that, class of instruments used by boys and sportsmen in and around shoot*435ing galleries and other like places of amusement, not only to collect a little additional revenue, but possibly to discourage the use of such weapons in our state.